Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 5, 7-10, 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 6, 11-13, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Suzuno U.S. Patent/PG Publication 20070103480.
Regarding claim 1:
 An object loading method, (Suzuno [0033] As described above, if the rendering objects far from the focal point are not rendered, the rendering objects, such as buildings, serving as landmarks are possibly not displayed in the three-dimensional map. Accordingly, the three-dimensional map with lower reality can be generated.) applied to an electronic device having a processor and memory storing a plurality of computer programs to be executed by the processor, the method comprising: (Suzuno [0157] FIG. 19 is a block diagram showing an example of the configuration of a personal computer performing the series of processing described above by the use of programs. A central processing unit (CPU) 201 performs a variety of processing in accordance with programs stored in a read only memory (ROM) 202 or a storage unit 208. A random access memory (RAM) 203 includes programs and data executed by the CPU 201. The CPU 201, the ROM 202, and the RAM 203 are connected to each other via a bus 204.).
 determining a visible space located within an acquisition range of an image acquisition device in a virtual scene, the image acquisition device being an acquisition device located at a first position in the virtual scene (Suzuno [0013] The focal point acquiring unit 22 receives the signal wave transmitted from the GPS satellite 11, calculates the current position of the vehicle by a predetermined calculating method, and supplies the calculated current position as a focal point, which is a reference point used for defining a rendering area in which a three-dimensional map is generated, to the rendering area calculating unit 24. The focal point acquiring unit 22 acquires the focal point, for example, periodically or when the vehicle reaches an intersection. The focal point acquiring unit 22 may acquire a position on the map, specified by a user with an operation unit (not shown), such as a tablet, as the focal point. ).
 determining a target subspace located within a visible distance threshold indicated by a target type of a plurality of types in the visible space based on the first position, (Suzuno [0074] The three-dimensional map data retrieving unit 56 divides the rendering area into multiple areas in accordance with the distances from the focal point to the areas and selects a group for the rendering object data in each area on the basis of the distance from the focal point to the area.) each type of the plurality of types having a visible distance threshold of an object in a subspace of the virtual scene (Suzuno [0112] In addition, the three-dimensional map data retrieving unit 56 selects a retrieval group for the focal area, from which group the rendering object data is retrieved, from the four groups including the low-rise, medium-rise, high-rise, and superhigh-rise groups on the basis of the distance from the focal point to the focal area.).
 acquiring an object whose visible distance is not greater than the visible distance threshold indicated by the target type in the target subspace as a to-be-rendered object (Suzuno [0091]-[0094] For example, it is assumed that the rendering area calculating unit 24 in the vehicle navigation apparatus 52 in FIG. 6 calculates a total of eight unit areas r.sub.1, r.sub.2, r.sub.3, r.sub.4, r.sub.5, r.sub.6, r.sub.7, and r.sub.8 to be included the rendering area. The rendering area includes the focal point and includes two areas in the lateral direction and four areas in the longitudinal direction, surrounded by a broken line in FIG. 10. The three-dimensional map data retrieving unit 56 selects all of the low-rise, medium-rise, high-rise, and superhigh-rise groups for the unit area r.sub.1 closest to the focal point and the unit area r.sub.2 second closest to the focal point, in the rendering area, and reads (retrieves) the rendering object data in all the groups, that is, the low-rise, medium-rise, high-rise, and superhigh-rise data from the three-dimensional map data DB 55.) 
 and loading the to-be-rendered object into the memory for rendering on a display of the electronic device (Suzuno [0107] In Step S15, the three-dimensional rendering data reading unit 28 reads the three-dimensional rendering data necessary for generating the three-dimensional map from the three-dimensional rendering data DB 27 on the basis of the rendering object data supplied from the three-dimensional map data retrieving unit 56. In addition, the three-dimensional rendering data reading unit 28 performs rendering on the basis of the read three-dimensional rendering data to generate a three-dimensional map, which a three-dimensional image with respect to the focal point acquired by the focal point acquiring unit 22 toward the azimuth acquired by the azimuth acquiring unit 23, and supplies the generated three-dimensional map to the display unit 29. ). 
Regarding claim 2:
 The method according to claim 1, has all of its limitations taught by Suzuno. Suzuno further teaches  wherein the determining a target subspace located within a visible distance threshold indicated by a target type of a plurality of types in the visible space based on the first position comprises: 
 acquiring a spacing distance between the subspace of the visible space and the first position and using a subspace whose spacing distance from the first position is not greater than the visible distance threshold indicated by the target type in the visible space as the target subspace (Suzuno [0091]-[0094] For example, it is assumed that the rendering area calculating unit 24 in the vehicle navigation apparatus 52 in FIG. 6 calculates a total of eight unit areas r.sub.1, r.sub.2, r.sub.3, r.sub.4, r.sub.5, r.sub.6, r.sub.7, and r.sub.8 to be included the rendering area. The rendering area includes the focal point and includes two areas in the lateral direction and four areas in the longitudinal direction, surrounded by a broken line in FIG. 10. The three-dimensional map data retrieving unit 56 selects all of the low-rise, medium-rise, high-rise, and superhigh-rise groups for the unit area r.sub.1 closest to the focal point and the unit area r.sub.2 second closest to the focal point, in the rendering area, and reads (retrieves) the rendering object data in all the groups, that is, the low-rise, medium-rise, high-rise, and superhigh-rise data from the three-dimensional map data DB 55.)
Regarding claim 3:
 The method according to claim 1, has all of its limitations taught by Suzuno. Suzuno further teaches  wherein the acquiring an object whose visible distance is not greater than the visible distance threshold indicated by the target type in the target subspace as a to-be-rendered object comprises: 
 acquiring a configuration file, the configuration file recording objects associated with the plurality of types in the subspace of the virtual scene, each object in the subspace of the virtual scene being set, according to the visible distance, to be associated with one of the plurality of types (Suzuno [0086] FIG. 9 is a table showing an example of the content of data stored (recorded) in the three-dimensional map data DB 55.)(Suzuno [0091]-[0094] For example, it is assumed that the rendering area calculating unit 24 in the vehicle navigation apparatus 52 in FIG. 6 calculates a total of eight unit areas r.sub.1, r.sub.2, r.sub.3, r.sub.4, r.sub.5, r.sub.6, r.sub.7, and r.sub.8 to be included the rendering area. The rendering area includes the focal point and includes two areas in the lateral direction and four areas in the longitudinal direction, surrounded by a broken line in FIG. 10. The three-dimensional map data retrieving unit 56 selects all of the low-rise, medium-rise, high-rise, and superhigh-rise groups for the unit area r.sub.1 closest to the focal point and the unit area r.sub.2 second closest to the focal point, in the rendering area, and reads (retrieves) the rendering object data in all the groups, that is, the low-rise, medium-rise, high-rise, and superhigh-rise data from the three-dimensional map data DB 55.)
 and acquiring an object that is recorded in the configuration file and is associated with the target type in the target subspace as the to-be-rendered object (Suzuno [0125] In addition, in Step S33, the three-dimensional map data retrieving unit 56 selects a retrieval group for the focal area from the four groups including the low-rise, medium-rise, high-rise, and superhigh-rise groups on the basis of the distance from the focal point to the focal area and retrieves the rendering object data in the retrieval group from the retrieval object data, as in Step S22 in FIG. 14. ). 
Regarding claim 6:
 The method according to claim 1, has all of its limitations taught by Suzuno. Suzuno further teaches  before the determining a visible space located inside an acquisition range of an image acquisition device in a virtual scene, the method further comprising: 
 determining a grid density corresponding to the each type of the plurality of types (Suzuno [0091] For example, it is assumed that the rendering area calculating unit 24 in the vehicle navigation apparatus 52 in FIG. 6 calculates a total of eight unit areas r.sub.1, r.sub.2, r.sub.3, r.sub.4, r.sub.5, r.sub.6, r.sub.7, and r.sub.8 to be included the rendering area.).
 and creating configuration information for the each type of the plurality of types according to the grid density corresponding to the each type of the plurality of types, and saving the configuration information of the each type of the plurality of types to the configuration file, the configuration information recording an object in the subspace divided according to the corresponding grid density and a second position of the subspace (Suzuno [0086] FIG. 9 is a table showing an example of the content of data stored (recorded) in the three-dimensional map data DB 55. [0087] The three-dimensional map data DB 55 includes the low-rise data, the medium-rise data, the high-rise data, and the superhigh-rise data for every unit area r.sub.1, r.sub.2, . . . , as shown in FIG. 9.). 
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuno U.S. Patent/PG Publication 20070103480 in view of Averett U.S. Patent/PG Publication 20090327965.	
Regarding claim 4:
 The method according to claim 1, has all of its limitations taught by Suzuno. Suzuno further teaches  wherein the loading the to-be-rendered object into the memory comprises: 
 determining that the to-be-rendered object is one of existing objects saved in the memor  y (Suzuno [0157] A central processing unit (CPU) 201 performs a variety of processing in accordance with programs stored in a read only memory (ROM) 202 or a storage unit 208. A random access memory (RAM) 203 includes programs and data executed by the CPU 201.)(Suzuno [0138] As described above, when the retrieval groups for the focal area are selected on the basis of the distance from the focal point to the focal area and the groups to be selected as the retrieval groups are limited in accordance with the amount of processing (the amount of rendering) necessary for performing the rendering on the basis of the rendering object data retrieved by the three-dimensional map data retrieving unit 56, it is possible to display the three-dimensional map with reality while limiting the time necessary for the rendering in the three-dimensional rendering data reading unit 28 to a certain short time period because the amount of processing necessary for performing the rendering on the basis of the rendering object data retrieved by the three-dimensional map data retrieving unit 56 is limited.).
Suzuno does not expressly disclose deleting unused objects. In a related field of endeavor, removing unused objects teaches:
and deleting the other existing objects other than the to-be-rendered object from the memory while keeping the to-be-rendered object in the memory (Averett However, briefly in the virtualized list of the present embodiments, only that number of tiles that fit in the display window 130 are rendered into memory (or realized). The remaining tiles, i.e. the ones not visible in the display window 130, in the virtualized list are not rendered and removed from the memory (unrealized). As tiles need to become visible they are rendered and the tiles that are no longer visible are no longer rendered.). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to delete objects as taught by Averett. The motivation for doing so would have been to reduce memory storage. Therefore it would have been obvious to combine Averett with Suzuno to obtain the invention.
Regarding claim 14:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616